 ARIZONA PLASTIC EXTRUSION COMPANY427APPENDIXNOTICETO ALLOUR MEMBERSAND TO ALLEMPLOYEES OFSOLO CUP COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOT threaten employees of Solo Cup Company with bodily injurydanger or other reprisals,if they fail to support our strike.WE WILL NOT intimidate employees of Solo Cup Company because theyfail to support our strike.WE WILL NOT in any like or related manner restrain or coerce employees ofSolo Cup Company in the exercise of the rights guaranteed by Section 7 ofthe Act.INTERNATIONAL BROTHERHOOD OF PULP, SULPHITEAND PAPER WORKERS, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor, 707 North Calvert Street, Baltimore,Maryland,Telephone No. 752-8460,Extension 2100,if they have any question concerning this notice or compliancewith itsprovisions.Arizona Plastic Extrusion CompanyandInternational Brother-hood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO.Case No. 98-CA-911. September 9, 1963DECISION AND ORDEROn June 7,1963, Trial Examiner C. W. Whittemore issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report with a supporting brief, and the General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis caseto a three-memberpanel [Chairman McCulloch and MembersLeedom and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds no prejudicial error.The rulings are herebyaffirmed.The Board has considered the entire record in this case,including the Intermediate Report, exceptions, and briefs, and herebyadopts thefindings, conclusions,and recommendations of the TrialExaminer.144 NLRB No. 50. 428DECISIONS OF NATIONALLABOR RELATIONS BOARDORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon an original charge filed on January 21, 1963, and an amended chargefiled on March 18, 1963,both by the above-named labor organization,the GeneralCounsel of the National Labor Relations Board on March 19,1963, issued hiscomplaint and notice of hearing thereon.On March 23, 1963, the above-namedRespondent filed its answer.The complaint alleges and the answer denies that theRespondent has engaged in unfair labor practices in violation of Section 8(a)(1)and (3)of the National Labor Relations Act, as amended.Pursuant to notice ahearing was held in Phoenix,Arizona, on April 16 and 17, 1963, before Trial Ex-aminer C.W. Whittemore.At the hearing General Counsel and the Respondent were represented by counsel,and were afforded full opportunity to present evidence pertinent to the issues, toargue orally, and to file briefs.Briefs have been received from General Counseland the Respondent.Disposition of the Respondent'smotion to dismiss the complaint,upon whichruling was reserved at the hearing, is made by the following findings, conclusions,and recommendations.Upon the record thus made, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTArizonaPlastic ExtrusionCo. is an Arizonacorporation,with office and principalplace of business in Phoenix,Arizona, where it is engaged in the production andsale of plastic pipe.During the calendaryear 1962it purchasedand receivedin interstate commercegoods and materials valued at morethan $50,000 directlyfrom outside the State ofArizona.During the same period it soldand shippedin interstate commerce, di-rectlyto Statesotherthan Arizona,productsvalued at more than $50,000.The eomnlaintalleges, the answeradmits, and it ishere found:that the Respondentis engaged in commerce within the meaningof the Act.If.THE CHARGING UNIONInternational Brotherhood of Pulp,Sulphite&Paper Mill Workers,AFL-CIO,isa labor organization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesAbout 36hours after employeesT.O. Allen,Jr.,and D. F. Knappenberger onJanuary 17,1963, began passing out at one of the Respondent's two plants mem-bership application cards for the above-named labor organization,both were sum-marily and without prior notice dischargedby T. W.Kerr, co-owner and plantmanager of the Respondent.As a witness Kerr candidly admitted that he was"opposed"to labor unions, had "opposed"an attempt made among his employeesto organize another union in 1960, and that of some 50 employees working forhim inJanuary1963, only about a half dozen of them had been on the payroll atthe time of the previous attempt in self-organization.The chief issue raised by the complaint is, of course,the sudden dismissal ofAllen and Knappenberger,General Counsel contending that the discharges wereunlawful and for the purpose of discouraging union membership and the Respond-ent claiming that their jobs were"discontinued."B. Facts relevant to the discharge issueThe following facts, based upon credible testimony,tend to support the conclusionof unlawful discrimination sought by General Counsel: ARIZONA PLASTIC EXTRUSION COMPANY429(1) Employee Allen began distributing union cards among his fellow workersearlyThursday morning, January 17, on the third shift. (Allen was regularlyassigned to the day, or first, shift.On this date, as was frequently the case, extrawork brought him to the plant to work the last 4 hours of the night shift and con-tinue for the 8 hours of his day shift, a total of 12 hours.)(2) It is undisputed that shortly before going to work on the third shift Allentold his foreman, Lloyd Gallagher, of his intent to distribute the cards.'(3)Allen continued to distribute cards to employees on his own day shift, andemployee Knappenberger, supplied with cards by Allen, distributed some beforegoing on his shift, the second, on the same date, January 17.(4)As he came to work that afternoon Knappenberger told the first-shift fore-man, Aufdenkamp, that he had left a present for him in his truck.An hour or solater (Aufdenkamp's duties covered not only the first shift but part of the second)the foreman came to the employee and said he had been surprised at the present-he had expected to find some cards.Knappenberger asked what he meant.Aufden-kamp replied that he meant cards that had to be filled out-union cards.2(5) It is undisputed that a few months before his discharge Knappenberger hadbeen told by Aufdenkamp that if he heard of anyone "trying to get the union in,he would throw a wrench in the cogs, like he done before."(6) It is likewise undisputed that during the day of January 17 Aufdenkamptold employee Wakefield that he thought that if the Union "was in there" Kerrwould have to lay some of the "people" off, and said that "some of the men hadbeen laid off . . . the last time that the union had tried to organize at ArizonaPlastics."(7) In the midafternoon of Friday, January 18, while Wakefield and Allen wereworking on a disabled machine, Foreman Aufdenkamp broached the subject of unionorganization, told them he was against it and explained why.He declared thatKerr would no longer "stock pile," as he had in the past when work was slow,and "if the Union was brought in Kerr would go to California and "get qualifiedset-up men." (Both Allen and Wakefield did setup work on the machines part oftheir time.)He declared that there also would be "lay offs," and said that he had"cleared the deal" once before when the Union tried to get in and would do it again"if he got the chance." 3(8) Shortly after this incident Kerr, without previous notice or warning, dis-missed both Allen and Knappenberger, the former as he was leaving his shift andthe latter as he was reporting for the second shift.Each was told that his jobwas being eliminated and his services would no longer be required.(9)Wakefield rode with Allen as they left the plant that day. Some distancefrom the plant they met Knappenberger.They got out of the car and talked in agroup.Kerr and Finn; the company president, drove by.As a witness Kerradmitted that he saw Wakefield on this occasion in discussion with the two dischargedemployees.(10)The next day, Saturday, Kerr called Wakefield into his office. In thepresence of Finn and Aufdenkamp, Kerr lectured the employee severely on "loyalty"which he expected from him.He declared that he had kept "mediocre" men at workwho were loyal, made it plain that he disliked "two-faced" employees, and did notwant employees who were "smiling to his face and stabbing him in the back at thesame time."He told Wakefield that "if the shoe fit, wear it," and insisted that hetell him whether he would be "loyal" or "two-faced" and "if the latter," there wouldbe a "parting of the way."Wakefield apparently convinced Kerr of his "loyalty,"for the next working day he was promoted to the assistant foreman's job with apay raise 4(11) On January 21, as noted, the original charge was filed concerning the twodischarges.Itwas received by the Respondent on January 23.Upon receipt ofIAs a witness Gallagher was not questioned about this incident of late January 16 orearly January 17.He did state, however, that he had been told by Allen on January 14of his intent to organize and said that he had asked the employee "what union" he wasgetting.2The employee's account of this incident is not contradicted.3 The quotations are from Allen's credibletestimonyThe foreman admitted the occa-sion and the fact that he hadtoldthe employees: "I will fight you tooth and toe nail "*Kerr admitted the substance of Wakefield's testimony, from which the above quotationsare drawn.He explainedthis strangedemand forloyalty as having occurred because hehad seen Wakefield with Allenand Knappenberger,shortly after he had "let" them "go,"and because the following day employees in the plant had stopped talking as he approachedthem, whichhad given him "a littlebit of a queasy feeling" 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe charge, according to his own testimony, Kerr asked "several" employees howthey felt about the Union and if they had signed union cards.The foregoing having been established by credible and largely undisputed testi-mony, it is clear that General Counsel has made out a strongprima faciecase ofunlawful discharge.C.Kerr's claims asto the dischargesKerr not only denied that he had any knowledge of union activity in the plantor of the participation in it of Allen and Knappenberger, but affirmatively contendedthat the discharges had been made necessary because of reorganization of the entireplant.Circumstances admitted by Kerr himself deprive his claim of lack of knowledgeof merit or credibility. If, as he conceded, mere reorganization brought about thedischarges, then his berating Wakefield for simply talking with the two employeeslacks credible explanation.And his aggressive opposition to employees exercisingtheir statutoryright to organizeis candidly admitted by him.Nor does his claim of"reorganization"bear scrutiny.In substance,he said thatearlier in January he had learned that Aufdenkamp,then foreman of the secondshift, probably would have to be hospitalized in a few weeks.At that time Kerrhimself had been acting as foreman of the first shift.According to him he decidedto put Aufdenkamp on the first shift, so that when he had to leave temporarily he,himself,could take over as supervisor.A week or more before union organizationbegan he decided to put this"reorganization"into effect,appointing a new third-shift foreman, transferring the third-shift foreman to the second shift, and Aufden-kamp to the first. The shifting and transfers became effective January 14.Kerr further claimed that since these foremen,as shifted,could take care of the"set up" work, he no longer needed Allen as a setup man on the first shift or Knap-penberger on the second.For this reason, he said,he dismissed the two.While there is no doubt that both Allen and Knappenberger were capable ofdoing, and did do, setup work, even Kerr's own testimony establishes that their chiefduties were to operate machines.When asked if Knappenberger ever operated amachine or was "just a setup man," Kerr replied: "He operated a machine."Askedif he operated a machine as often as Allen, Kerr replied, "Not a great deal of differ-ence."And Kerr also admitted that setup work occupied only the early part of thefirst shift, on which Allen worked.Both Allen and Knappenberger were capable operators, both having received meritincreases.(Kerr stated flatly that all raises were based upon "merit entirely.")New employees were hired just before the discharges and shortly thereafter.Kerradmitted that some 20 job vacancies had occurred since January 18 and that sincethat date he has had openings for jobs which both men were fully qualified to fill.As a matter of fact Kerr did make Knappenberger an offer to return to work about2 weeks after his discharge, but the employee did not accept the offer. (GeneralCounsel conceded at the hearing that the date of this offer, February 4, 1963, is theappropriate cutoff date for backpay, if any, due Knappenberger.)D. ConclusionsThe Trial Examiner concludes and finds that there is no merit in the Respondent'sclaim that Allen and Knappenberger were dismissed because of "reorganization."Their positions remained, the machines continued to be operated.Others were trans-ferred to or hired to fill their jobs.It is therefore concluded and found that the real reason for the summary dis-charges was Kerr's discovery, either in person or through one of the foremen, thatboth Allen and Knappenberger were attempting to organize the employees,an effortwhich both Kerr and Aufdenkamp conceded they opposed.By discharging Allen and Knappenberger to discourage membership in a labororganization,by Aufdenkamp's threats of economic reprisals,and by Kerr's inter-rogation of employees as to whether or not they had signed union cards, the Re-spondent has interfered with,coerced,and restrained employees in the exercise ofrights guaranteed by Section7 of the Act.W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, havea close,intimate,and substantial relation to trade,traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce. ARIZONA PLASTIC EXTRUSION COMPANYV. THE REMEDY431Having found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.Itwill be recommended that the Respondent offer Allen immediate and full re-instatement to his former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges.Since it appears that Knappenbergerwas offered but, in effect, declined an offer of reinstatement to his job as operatoron or about February 4, 1963, the Respondent will not be required to repeat theoffer.Itwill be recommended, however, that both Allen and Knappenberger bemade whole for any loss of earnings they may have suffered by reason of the un-lawful discrimination against them, by payment to each of them of a sum of moneyequal to that which he would have earned as wages, absent the discrimination againsthim, from January 18, 1963, to February 4, 1963, in the case of Knappenberger,and from January 18, 1963, to the date of offer of reinstatement in the case of Allen,in the manner prescribed by the Board in F. W.Woolworth Company,90 NLRB289.The backpay obligations of the Respondent shall include the payment of interestat the rate of 6 percent to be computed in the manner set forth inIsis Plumbing &Heating Co., Inc.,138 NLRB 716.In view of the serious and continued nature of the Respondent's unfair laborpractices, it will be recommended that it cease and desist from in any manner in-fringing upon the rights of employees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Brotherhood of Pulp, Sulphite & Paper Mill Workers, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.2.By discriminating as to the tenure of employment of J. O. Allen, Jr., andD. F. Knappenberger, to discourage membership in and activity on behalf of theabove-named labor organization, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3) of the Act.3.By interfering with,restraining,and coercing employees in theexerciseof rightsguaranteed by Section 7 of the Act, the Respondent has engaged in and isengagingin unfair labor practices within themeaningof Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within themeaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, theTrialExaminer recommends that Arizona PlasticExtrusion Co., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Threatening employees with economic reprisals to discourage membershipin and activity on behalf of any labor organization.(b) Interrogating employees as to their union membership or adherence in amanner violative of Section 8 (a) (1) of the Act.(c)Discouraging membership in and activity on behalf of International Brother-hood of Pulp,Sulphite&Paper Mill Workers,AFL-CIO,or any other labor organiza-tion,by discharging,laying off, or refusing to reinstate any of its employees or inany other manner discriminating in regard to hire or tenure of employment, or anyterm or condition of employment.(d) In any other manner interferingwith,restraining,or coercing employees inthe exercise of the right to self-organization,to form labor organizations, to joinor assist any labor organization,to bargaincollectivelythrough representatives oftheir own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from any or all suchactivities.2.Take the following affirmative action,to effectuate the policies of the Act:(a)Offer immediate and full reinstatement to J. O.Allen, Jr.,to his former orsubstantially equivalent position,without prejudice to his seniority or other rightsand privileges,and make him and D.F. Knappenberger whole for any loss of paythey may have suffered by reason of the discrimination against them,in the mannerset forth in the section above entitled "The Remedy." 432DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll and other records necessary for the determina-tion of the amount of backpay due and theright of reinstatementunder terms de-scribed herein.(c) Post at its plant in Phoenix,Arizona, copies of the attached notice marked"Appendix." 5Copies of said notice, to be furnished by the Regional Director forthe Twenty-eighth Region, shall, after being duly signed by the Respondent's dulyauthorized representative, be posted immediately upon recept thereof and main-tained for 60 consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken to insure that said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Twenty-eighth Region, in writing, within20 days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps have been taken to comply herewith.65 In the event that this Recommended Order be adopted by the Board, the words "A Deci-sion and Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."I In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT threaten our employees with economic reprisals to discouragemembership in or activity on behalf of any labor organization.WE WILL NOT interrogate employees regarding their union adherence in amanner violative of Section 8 (a) (1) of the Act.WE WILL NOT discourage membership in and activity on behalf of Inter-national Brotherhood of Pulp, Sulphite & Paper Mill Workers, AFL-CIO, orany other labor organization, by discharging, laying off, or refusing to reinstateany employee, or in any other manner discriminating in regard to hire, tenureof employment, or any term or condition of employment.WE WILL NOT in any manner interfere with, restrain, or coerce employees inthe exercise of the right to self-organization, to form labor organizations, to joinor assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.WE wILL offer J. O. Allen, Jr., immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or otherrights and privileges, and make him and D. F. Knappenberger whole for anyloss of pay suffered by them as the result of our discrimination against them.ARIZONA PLASTIC ExTRUSION CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify Allen if presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1015Tijeras Street NW., Albuquerque, New Mexico, Telephone No. 243-3536, if theyhave any question concerning this notice or compliance with its provisions.